___________

                                    No. 95-3118
                                    ___________

Richard Alan Kallevig,                    *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
United States of America,                 *
Internal Revenue Service,                 *       [UNPUBLISHED]
                                          *
              Appellee.                   *
                                    ___________

                     Submitted:     May 7, 1996

                           Filed:   May 10, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Richard Kallevig appeals from the district court's1 affirmance of the
bankruptcy court's2 allowance of a claim the Internal Revenue Service filed
against his bankruptcy estate.       Having carefully reviewed the record and
the parties' briefs, we conclude the judgment of the district court was
correct.   Accordingly, we affirm.      See 8th Cir. R. 47B.




       1
       The HONORABLE JAMES M. ROSENBAUM, United States District
Judge for the District of Minnesota.
      2
       The HONORABLE ROBERT J. KRESSEL, United States Bankruptcy
Judge for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-